Citation Nr: 0720310	
Decision Date: 07/06/07    Archive Date: 07/18/07

DOCKET NO.  05-29 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for myelofibrosis, 
including as a result of exposure to herbicides.

2.  Entitlement to service connection for atrial 
fibrillation, including as a result of exposure to 
herbicides, and as secondary to a service-connected 
disability.


REPRESENTATION

Appellant represented by:	Marine Corps League


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel


INTRODUCTION

The veteran had active military service as a Marine from May 
1964 to May 1967.  Service in Vietnam is indicated by the 
evidence of record.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.

(The issue of service connection for atrial fibrillation is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.)


FINDINGS OF FACT

1.  The veteran has been diagnosed with myelofibrosis.

2.  The veteran was presumptively exposed to herbicides 
during military service.

3.  There is credible medical opinion that the veteran's 
exposure to herbicides contributed to his development of 
myeloproliferative disease.  


CONCLUSION OF LAW

Myelofibrosis was incurred in active military service.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.307(a)(6), 3.309(e) (2006).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties To Notify And To Assist

The Veterans Claims Assistance Act of 2000 (VCAA), which was 
enacted on November 9, 2000, eliminated the concept of a 
well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and imposed on VA certain 
notification requirements.  Since the enactment of the law, 
the VCAA has been codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, & 5126.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA and to those claims which were filed 
before the date of enactment but which were not yet final as 
of that date.  The Board has considered this new legislation 
but finds that, given the favorable action taken herein, no 
further discussion of the VCAA is required.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 
57 Fed. Reg. 49,747 (1992).  

Analysis

The veteran has been diagnosed with myelofibrosis, a rare 
form of leukemia.  He contends that his myelofibrosis is 
etiologically related to exposure to herbicides while he 
served in Vietnam in 1965 and 1966.  

The service medical records contain no evidence of diagnosis 
or treatment for myelofibrosis while in service.  The record 
shows that he was first diagnosed with myelofibrosis in March 
2004.  Of record is an October 2004 To-Whom-It-May-Concern 
letter from C. S.-A., M.D., a staff physician at the City of 
Hope National Medical Center and Beckman Research Institute 
in Phoenix, Arizona, and one of the veteran's treating 
physicians.  Dr. S.-A. noted that scientific test tube 
studies have show that herbicides, like other genotoxic 
drugs, are able to induce the lesions that cause leukemia in 
blood cells.  He also noted that epidemiological studies, 
including evaluations of agricultural workers presumably 
exposed to pesticides and/or herbicides, have shown an 
increased incidence of leukemias including myeloid leukemia 
which is similar to myelofibrosis.  Also noted was that the 
prevalence of this disease among older individuals and its 
association with genetic abnormalities in blood and marrow 
cells, parallels the observations in other subtypes of 
leukemia that are clearly shown to be associated with 
previous toxic exposure.  

While the doctor conceded that none of the foregoing could be 
used to prove "for sure" that an individual case of 
myelofibrosis was due to a specific exposure, he noted that 
the same is true of other diseases on the list of conditions 
that VA has determined to be related to herbicide exposure.  
Dr. S.-A. concluded that, based on the foregoing, it is his 
professional opinion that it is likely that previous exposure 
to herbicides/Agent Orange contributed to the subsequent 
development of myeloproliferative disease in the veteran.  

In a December 2004 letter, M.L., M.D., also one of the 
veteran's treating physicians, noted Dr. S.-A.'s research.  
M.L., M.D. concluded that it is a "distinct possibility" 
that there is a relationship between exposure to Agent Orange 
and myelofibrosis.  

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303.  Service connection may also be granted for 
any injury or disease diagnosed after service, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d).  Generally, service connection requires 
(1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Caluza 
v. Brown, 7 Vet. App. 498 (1995).

Under the of benefit-of-the-doubt standard, when a veteran 
seeks benefits and the evidence is in relative equipoise 
regarding any issue material to the determination of a 
matter, the law dictates that the benefit of the doubt 
belongs to the veteran.  38 U.S.C.A. § 5107; 38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

Here, the evidence clearly shows that the veteran has a 
current disability, myelofibrosis.  Since there is no 
evidence of record that the veteran had myelofibrosis while 
in service, service connection on a direct basis is thus not 
warranted.  38 C.F.R. §§ 3.303, 3.304.  

However, certain diseases associated with exposure to 
herbicide agents may be presumed to have been incurred in 
service even if there is no evidence of the disease in 
service, provided the requirements of 38 C.F.R. § 3.307(a)(6) 
are met.  38 C.F.R. § 3.309(e) (2006).  The term "herbicide 
agent" means a chemical in an herbicide, including Agent 
Orange, used in support of the United States and allied 
military operations in the Republic of Vietnam during the 
Vietnam era.  The diseases for which service connection may 
be presumed to be due to an association with herbicide agents 
include chloracne or other acneform disease consistent with 
chloracne, Type 2 diabetes, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), and soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  

In general, for service connection to be granted for one of 
these diseases, it must be manifested to a degree of 10 
percent or more at any time after service.  See 38 U.S.C.A. § 
1116 (West 2002 & Supp. 2007); 38 C.F.R. § 3.307(a)(6)(ii).  
A veteran who served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975, will be presumed to have been exposed to an herbicide 
agent during such service unless there is affirmative 
evidence to the contrary.  Id.  

While the veteran in the present appeal served in Vietnam 
during the defined period, his diagnosed myelofibrosis is not 
among those diseases known to be associated with exposure to 
herbicides, and service connection based on this presumption 
is therefore also not warranted.  However, VA must give the 
veteran an opportunity to prove that his myelofibrosis was 
incurred in or aggravated by his service.  Cf. Combee v. 
Brown, 34 F.3d 1039, 1044 (1994) (presumptive service 
connection procedure does not foreclose proof of direct 
service connection, and claimant has the right to file to add 
his malady to the secretary's list and thereby qualify for 
service connection.)  

Here, the veteran has provided such evidence establishing a 
direct connection.  As noted, one of the veteran's treating 
physician's has provided a synopsis of some relevant research 
that indicates that it is plausible that the veteran's 
myelofibrosis was caused by his exposure to herbicides.  On 
the basis of this research, the doctor concluded that it is 
his professional opinion that "it is likely" that the 
veteran's exposure to herbicides/Agent Orange contributed to 
the subsequent development of his myelofibrosis.  

Taking into account Dr. S.-A.'s medical opinion, which is 
based on his survey of available medical research, and giving 
the veteran every benefit of the doubt, the Board finds that 
the record provides at least an approximate balance of 
negative and positive evidence on the merits.  Therefore, on 
the basis of the above analysis, and after consideration of 
all of the evidence, the Board finds it is at least as likely 
as not that the veteran's myelofibrosis is due to his 
presumptive exposure to herbicide agents during active 
military service.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert, supra, at 57-58.


ORDER

Entitlement to service connection for myelofibrosis as a 
result of exposure to herbicides is granted, subject to the 
law and regulations governing the payment of monetary 
benefits.  


REMAND

At a hearing conducted before the undersigned Acting Veterans 
Law Judge at the RO in September 2006, the veteran testified 
that his myelofibrosis lowered his immune system which, in 
turn, caused his irregular heartbeat.  See hearing transcript 
(T.) at 6.  As discussed in the previous portion of this 
decision, the Board finds that service connection for 
myelofibrosis is warranted.  Importantly, the RO has not 
adjudicated the secondary service connection aspect of the 
veteran's atrial fibrillation claim.  The United States Court 
of Appeals for Veterans Claims (Court) has held that, 
although there may be multiple theories or means of 
establishing entitlement  to a benefit for a disability, if 
the theories all pertain to the same benefit for the same 
disability, they constitute the same claim.  See Roebuck v. 
Nicholson, 20 Vet. App. 307, 313 (2006).  See also 38 C.F.R. 
§ 3.310.  A remand is necessary, therefore, to accord the RO, 
through the AMC, an opportunity to consider all theories 
raised by the veteran with regard to his atrial fibrillation 
claim.  

Accordingly, the case is REMANDED for the following action:

1.  The agency of original jurisdiction 
(AOJ) must ensure that all notification 
and development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000), is completed.  Specifically, the 
AOJ must notify the veteran and his 
representative of all aspects of his 
atrial fibrillation claim, including 
direct service connection, service 
connection based on exposure to herbicide 
agents, and secondary service connection.

2.  After undertaking any other 
development deemed appropriate, and after 
affording the veteran ample time to 
respond to the above-ordered notification, 
the AOJ should consider the issue on 
appeal in light of all information or 
evidence received.  If the benefit sought 
is not granted, the veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).  



______________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


